ON state’s motion for rehearing
BELCHER, Judge.
The state contends that Bill of Exception No. 2 should not be considered because the last sentence in the complained-of *579argument set out in our original opinion “He didn’t testify” was improperly placed therein; and further contends that if the bill be considered at all, then such last sentence being improperly included therein should not be considered and, without the last sentence, the bill fails to reflect error.
This bill, as it appears in the transcript, complies with the statutes authorizing its consideration and, as approved, contains appellant’s exception to the court’s qualification. This exception placed the duty on the trial judge to prepare his own bill which he failed to do, therefore the bill must be considered without said qualification.
We remain convinced that this bill reflects reversible error.
The state’s motion for rehearing is overruled.
Opinion approved by the court.